Citation Nr: 1227393	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  05-00 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to recognition of prisoner-of-war (POW) status.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability of the hands and feet, to include as cold injury residuals, and, if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from July 1946 to April 1949 and from November 1949 to October 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions promulgated in February 2003 and July 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By the February 2003 rating decision, the RO found that new and material evidence had not been received to reopen the claims of service connection for PTSD and frostbite/cold injury residuals of the hands and feet.  Thereafter, by the July 2004 administrative decision, the RO found that the Veteran was not entitled to recognition of POW status.

The Veteran died in January 2010.  Consequently, in an April 2010 decision, the Board dismissed his appeal regarding the current appellate claims.  However, the Board also noted that this decision did not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  The Veteran's surviving spouse was subsequently recognized as the substituted Appellant in this case pursuant to 38 U.S.C.A. § 5121A (West 2002 & Supp. 2011), and the Board will proceed accordingly.

The Board observes that during his lifetime, the Veteran was represented by a State veterans service organization (VSO) in his appeal.  In March 2012, the Appellant submitted a VA Form 21-22 (Appointment of VSO as Claimant's Representative) in which she designated a different VSO as her representative for her appeal before the Board.  However, in April 2012, that VSO declined to accept representation of the Appellant in this appeal.  The Board informed the Appellant of this fact by correspondence dated in May 2012, as well as her various options to include appointing a new representative.  Her only response was to submit a duplicate copy of the March 2012 VA Form 21-22 which, as already noted, was not accepted by the designated VSO.  Therefore, the Board will proceed with the Appellant as unrepresented.

Relevant to the Appellant's applications to reopen the Veteran's claims for PTSD and a disability of the hands and feet, the Board notes that the evidence associated with the claims file since the issuance of the previous denials of such claims includes service personnel records.  VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i) (2011).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial. Rather, the claim is simply reviewed on a de novo basis. 

Relevant to the PTSD claim, the Board finds that the newly received service personnel records contain additional information regarding the circumstances surrounding the Veteran's service in Korea, to include his participation in various battles or campaigns, to include the Chinese Communist Forces Intervention, First UN Counter-Offensive, CCF Spring Offensive, and UN Summer/Fall Offensive. Therefore, the newly received service personnel records fall within the scope of 38 C.F.R. § 3.156(c) and, as such, the claim for service connection for PTSD will be reviewed on a de novo basis.  In this regard, the Board further notes that the United States Court of Appeals for Veterans Claims (Court) held in Clemons v. Shinseki, 23 Vet. App. 1(2009), that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Therefore, the Board has recharacterized the claim of PTSD as one for service connection for an acquired psychiatric disorder, to include PTSD.   

However, pertinent to the hands and feet claim, the Board finds that the newly received service personnel records do not relate to a claimed in-service event, injury, or disease.  Specifically, while the Veteran's contentions regarding the etiology of his disability of the feet and hands involve his service in Korea and exposure to cold weather, the new service personnel records do not offer information pertaining to the circumstances surrounding the incurrence of such disorder.  Therefore, the newly received service personnel records do not fall within the scope of 38 C.F.R. § 3.156(c) and, as such, new and material evidence is needed to reopen the claim of entitlement to service connection for a disability of the hands and feet.  

The Board also observes that the RO appears to have made an implicit determination that new and material evidence has been received in order to reopen such claim because, even though it was stated in the November 2004 Statement of the Case (SOC) and various Supplemental SOCs (SSOCs) that the prior denial was confirmed and continued, there is no mention of the new and material evidence standard.  Moreover, the actual adjudication of the claim appears to be on the merits.  Despite the implicit determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  

The Board further notes that additional VA treatment records were associated with the claims file after the issuance of the most recent SSOC in October 2009 and neither the Appellant nor the Veteran waived agency of original jurisdiction (AOJ) consideration of them.  See 38 C.F.R. § 20.1304 (2011).  However, such are irrelevant to the claim decided herein as they do not address any aspect of the claim involving recognition of POW status and thus the Board may proceed with a decision on the matter without prejudice to the Appellant.  Pertinent to the claims for service connection for an acquired psychiatric disorder and a disability of the hands and feet, the AOJ will have an opportunity to review such records in connection with the readjudication of such claims on remand.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the issues of entitlement to service connection for an acquired psychiatric disorder and a disability of the hands and feet.  Accordingly, such claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran was forcibly detained or interned by an enemy or foreign government, the agents of either, or a hostile force, during active service.

2.  Service connection was previously denied for frostbite residuals of the hands and feet in a May 1959 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

3.  The evidence received since the prior denial of service connection for frostbite residuals was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence of record at the time of the prior denial, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The Veteran is not a former POW and neither he nor the Appellant are eligible for VA benefits based on former POW status.  38 U.S.C.A. §§ 101(32), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.1(y), 3.159 (2011).

2.  New and material evidence having been received to reopen the claim of entitlement to service connection for disability of the hands and feet, to include as cold injury residuals, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

As the Board's decision to reopen the claim of entitlement to service connection for disability of the hands and feet is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Pertinent to the claim for recognition as a POW, the Veteran was sent preadjudication notice via letters dated in October 2003 and February 2004.  Taken together, these letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  

The Appellant, having been substituted for the Veteran in this case, was presumably aware of the same information as the Veteran.  Moreover, the Appellant was provided with VCAA-notification letters in September 2010 and November 2011 regarding her claim of entitlement to dependency and indemnity compensation (DIC) benefits, which was adjudicated by a November 2011 rating decision.  Although these letters did not specifically refer to the present appellate claim, it does reflect the Appellant was notified and aware of VA's basic duties to assist and notify.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Board acknowledges that the letters provided to the Veteran did not include the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, he was provided with this information in the August 2007 SSOC as well as in the context of increased rating claims for already service-connected disabilities via letters dated in January 2007 and February 2007.  Although such notice is not to be provided in an SSOC and such letters did not specifically relate to the current appellate claims, it does reflect that the Veteran was apprised of this information.  See Mayfield, supra.  Moreover, as the claim for POW status is denied, any question as to the disability rating or effective date to be assigned is rendered moot.  Therefore, the Board finds that the Appellant is not prejudiced by the Board proceeding with adjudication of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In any event, the Appellant has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran and Appellant were notified and aware of the evidence needed to substantiate the claims and the avenues through which he or she might obtain such evidence, and of the allocation of responsibilities between themselves and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

In addition, relevant to the claim decided herein, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records, service personnel records, and various post-service medical records have been obtained and considered in conjunction with this case.  Both the Veteran and the Appellant were provided with the opportunity to present evidence and argument in support of the current appellate claims, and neither indicated that a hearing was desired in this case.  The Board observes that the resolution of the POW status claim is not dependent on competent medical evidence.  Therefore, no medical examination or opinion is warranted regarding such claim.  Furthermore, multiple efforts were made to corroborate the Veteran's purported POW status, and other stressors, through official channels.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis-POW Status 

The Appellant essentially contends that the Veteran was held as a POW by North Korea in 1951, that his status has been recognized by the military, and he is in receipt of a POW medal.

"Former prisoner of war" is defined at 38 U.S.C.A. § 101(32) as follows:

The term "former prisoner of war" means a person who, while serving in the active military, naval, or air service, was forcibly detained or interned in line of duty - (A) by an enemy government or its agents, or a hostile force, during a period of war; or (B) by a foreign government or its agents, or a hostile force, under circumstances which the Secretary finds to have been comparable to the circumstances under which persons have generally been detained or interned by enemy governments during periods of war.

The regulation that implements 38 U.S.C.A. § 101(32) is 38 C.F.R. § 3.1(y), which states, in part, that the term "former POW" means a person who, while serving in the active military, naval or air service, was forcibly detained or interned in the line of duty by an enemy or foreign government, the agents of either, or a hostile force.  

VA shall accept the findings of the appropriate service department that a person was a prisoner of war during a period of war unless a reasonable basis exists for questioning it.  38 C.F.R. § 3.1(y)(1).  Such findings shall be accepted only when detention or internment is by an enemy government.  Id.  However, VA is not required to follow the service department's findings that the Veteran was not a prisoner of war.  Manibog v. Brown, 8 Vet. App. 465 (1996); VAOPGCPREC 14-94. 59 Fed. Reg. 54673 (1994).

38 C.F.R. § 3.1(y)(2) provides for comparisons between detainment and internment by an enemy government and its agents, or a hostile force, during a period of war and detainment or internment by other entities.  

In this case, the Board finds that the preponderance of the evidence is against a finding that the Veteran was forcibly detained or interned by an enemy or foreign government, the agents of either, or a hostile force, during active service.

The Board acknowledges that the Veteran did have active service in Korea in 1951.  However, he has provided inconsistent dates as to his purported period of being held as a POW.  He has reported these dates as being from October 6, 1951, to November 20, 1951, and from November 6, 1951, to December 21, 1951.  

The Board acknowledges that the Veteran has submitted documents purporting to be morning reports for his unit indicating he and 2 other soldiers were captured in October 1951, and he and one of these soldiers were returned in November 1951.  The Veteran has contended that the other soldier, RG, was killed while they were held as POWs.  He has also submitted a purported certificate of military service for his November 1949 to July 1952 period of service which states he was held as a POW by North Korean Forces from November 6, 1951, to December 21, 1951.  Such document was noted to have been issued in December 1991. Further, as detailed by an August 2007 Report of Contact, this certificate of military service appears to have been altered because the type font and margins did not match the rest of the document.  Specifically, the National Personal Records Service (NPRC) was asked to verify the authenticity of this document and responded that the statement was NOT on the original form that they maintained.  (Emphasis in original).  Furthermore, such document was resubmitted later in the appeal process without such POW dates.  Such document was noted to have been issued in October 1997.

Moreover, official morning reports from the NPRC supplied with the Veteran's service personnel records indicate he returned from 5 days of R&R in Japan on December 15, 1951, during a time when he alleges that he was held as a POW.

The Board also notes that the Veteran's service treatment records reflect that he received medical treatment during the period(s) he was purportedly held as a POW.  For example, the records indicate he was treated on multiple occasions for otitis media and/or colds on October 24, November 3, and December 5, 6, 8, 19, and 21, 1951.  In this regard, the Veteran has contended that it was common for men in his unit to use other service members' information to seek medical treatment, emphasizing that there was a unit rule that you would be court martialed if you were treated for venereal disease (VD) more than twice and that VD was rampant in his unit.  However, the treatment in question was not for VD.  The Board further notes that the Veteran was service-connected for otitis media by a November 1949 rating decision, which is prior to his 1951 service.  In short, this treatment is consistent with his known medical history.

The Board further notes that nothing in the Veteran's official DD 214 for the November 1949 to July 1952 period, or an April 2008 DD Form 215, reflects he received a POW medal as he has contended.  

The Board also notes, as detailed by the August 2007 Report of Contact, that a search was made of the serial numbers of the two soldiers purportedly captured with the Veteran, and that it resulted in two totally different soldiers (i.e., not the ones identified by the Veteran).  In addition, it was noted that a search of databases, as well as a response from the United States Center for the Research of Unit Records (which is on file) did not corroborate the Veteran's statement that a soldier named RG was killed or wounded during the Korean War.  

Finally, the Board observes that nothing in the Veteran's official service treatment records or service personnel records supports his account of being held as a POW during active service.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that the Veteran's account of being held as POW to be not credible.  Specifically, as detailed above, such account is in direct conflict with the evidence of record, to include official service department documents.  Moreover, his statements regarding the dates of his interment are inconsistent with each other as he has reported two different time periods.  Moreover, while he has submitted documents purporting to be from NPRC indicating that he was a POW, such documents did not come directly from NPRC and are, in fact, in direct contradiction to official service department records.  Therefore, the Board finds that the Veteran, as well as the documents he submitted purporting to demonstrating his POW status, to be not credible.   

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's account of being held as a POW.  Accordingly, neither he nor the Appellant are entitled to any VA benefits as a result of this purported status.

Analysis - New and material evidence

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Historically, service connection was previously denied for frostbite residuals of the hands and feet by a May 1959 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  Consequently, such decision is final.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a disability of the hands and feet was received prior to the expiration of the appeal period stemming from the May 1959 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Board notes that the official basis for denying the Veteran's claim for service connection for frostbite residuals of the hands and feet in the May 1959 rating decision was that there was no evidence of in-service frostbite.  However, the Board further notes that there was also no evidence of a current disability at the time of that decision.  The evidence added to the file includes a July 2003 VA cold injury protocol examination which resulted in an impression of history of frostbite injury sustained in service, with peripheral neuropathy, but the orthopedic picture was complicated by coexisting rheumatoid arthritis; vascular studies indicated moderate small vessel disease.  Thus, there is now competent medical evidence of a current disability.  Moreover, the Veteran has provided additional details regarding his purported in-service cold injury which must be accepted as true for the purpose of determining whether new and material evidence has been submitted.

In view of the foregoing, the Board finds that the evidence received since the prior denials of service connection for frostbite residuals was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the prior denial, and raises a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.


ORDER

Recognition of POW status is denied.

New and material evidence having been received to reopen the claim of entitlement to service connection for disability of the hands and feet, to include as cold injury residuals, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

REMAND

Regarding the  claims of entitlement to service connection for a disability of the hands and feet and an acquired psychiatric disorder, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide such claims so that the Appellant is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board acknowledges that the Veteran's service treatment records do not reflect that he was explicitly treated for a cold injury in 1951 as he contends.  However, records dated in October 1956 noted a history of frostbite to the hands and feet, and current complaints of numbness.  He was again treated for numbness of the hands and feet in November 1956.  In short, there is evidence of in-service medical treatment for problems with the hands and feet.  There is also evidence of a current disability thereof.  Specifically, as indicated previously, a July 2003 VA cold injury protocol examination resulted in an impression of history of frostbite injury sustained in service, with peripheral neuropathy, but the orthopedic picture was complicated by coexisting rheumatoid arthritis; vascular studies indicated moderate small vessel disease.  However, no competent medical opinion is of record as to whether the current disability is etiologically related to this in-service treatment.

In view of the foregoing, the Board finds that this case must be remanded for a competent medical opinion to address the etiology of the Veteran's current disabilities of the hands and feet.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).  

Relevant to the Veteran's claim for an acquired psychiatric disorder, the Board notes that he had been diagnosed with PTSD and a disorder of impulse control.  Pertinent to the PTSD aspect of the claim, the Board observes that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  In addition, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror".  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

The Board observes that nothing in the record reflects the Veteran engaged in combat while on active duty.  Although he contended that he is in receipt of a Purple Heart, as with the purported POW medal, no such award is indicated on his DD Form 214(s) or DD Form 215.  He did not receive any other award or decoration denoting combat service, and such service appears to be inconsistent with his military occupational specialty of radio repairman and lineman.  Therefore, he is not entitled to recognition of having engaged in combat pursuant to 38 U.S.C.A. § 1154(b).

When a claimant did not engage in combat with the enemy, or claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen, supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The Board acknowledges that there has been a significant change in the law regarding PTSD claims during the pendency of this case.  Specifically, for all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. 
§ 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.

In this regard, as the Board has denied entitlement to recognition of POW status herein, no stressor related to such alleged confinement may be used to support the diagnosis of PTSD.  However, the Board notes that the Veteran has also indicated that he experienced incoming fire during his tour of duty in Korea.  Moreover, such is consistent with the circumstances of his service.  In this regard, the Veteran's service personnel records reflect that he participated in various battles or campaigns, to include the Chinese Communist Forces Intervention, First UN Counter-Offensive, CCF Spring Offensive, and UN Summer/Fall Offensive.  Likewise, in January 1999, the United States Center for the Research of Unit Records indicated that, while the Veteran's allegation that he and a group of soldiers were attacked was not documented, his battalion was subject to enemy activity in April 1951.  Therefore, the Board finds that a remand is necessary in order to obtain an opinion as to whether the Veteran's acquired psychiatric disorder, to include PTSD, is related to his military service, to include the fear of hostile military or terrorist activity.




Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA claims folder should be made available to an appropriately qualified clinician for review and promulgation of an opinion regarding the etiology of the Veteran's disability of the hands and feet; the VA clinician must indicate that the claims folder was reviewed.

Following review of the claims folder, the VA clinician should identify any chronic disability of the hands and/or feet that the Veteran had during the pendency of this case and, for each diagnosed disability, the VA clinician must express an opinion as to whether it is at least as likely as not that it was incurred in or otherwise the result of the Veteran's active service, to include his treatment for numbness of the hands and feet in October 1956 and November 1956.

A complete rationale for any opinion expressed should be provided.

2.  The Veteran's VA claims folder should be made available to an appropriately qualified VA psychiatrist or psychologist for review and promulgation of an opinion regarding the etiology of the Veteran's acquired psychiatric disorder; the VA clinician must indicate that the claims folder was reviewed.

After a review of the claims file, the examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  As relevant to PTSD, the examiner is advised that the Veteran has not been recognized as a POW and, therefore, any stressor related to such alleged experience is not considered credible and should not be used as a basis for a PTSD diagnosis.    

For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include his fear of hostile military or terrorist activity.

A complete rationale for any opinion expressed should be provided.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the claims should be readjudicated.  If the claims remain denied, the Appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


